D’ANNUNZIO, J.A.D.
(concurring).
I concur in the result. However, I do not believe that it is necessary to decide whether Union City has an equitable right of subrogation against the tortfeasor to recover the sick pay Foster received. The order appealed from was entered on cross-motions of Union City and Foster seeking an adjudication of entitlement to the $25,000 offered by MCA, Veals’ insurance carrier. The order on appeal merely provided that Foster, the employee, was entitled to the $25,000 policy limits. The order did not adjudicate Union City's right ultimately to seek reimbursement from the tortfeasor.
Stated another way, the adjudicated dispute was a contest between the employer and its employee for the first dollar of recovery, i.e., whether the employer was entitled to recover before the employee’s personal injury claim has been fully satisfied. That dispute was governed by the collective bargaining agreement. I agree that the agreement does not support Union City’s position.